          Case 1:19-cv-01442-CCB Document 65 Filed 09/08/20 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

              CHAMBERS OF                                                                  U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                                       September 8, 2020



MEMORANDUM TO COUNSEL

       Re:      Heaven White, et al. v. City of Annapolis, et al.
                Civil No. CCB-19-1442

Dear Counsel:

       It is my understanding that the parties are working toward a resolution of this case.
Accordingly, the motion for reconsideration (ECF 37) is Denied without prejudice to renewal
should that become necessary.

        Despite the informal nature of this ruling, it shall constitute an Order of Court, and the
Clerk is directed to docket it accordingly.



                                               Sincerely yours,

                                                       /S/

                                               Catherine C. Blake
                                               United States District Judge
